FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D17-5062
                 _____________________________

KOREY DER'RENARD GUNN,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Alachua County.
James M. Colaw, Judge.

                         July 16, 2019


PER CURIAM.

     Mr. Gunn appeals his conviction for robbery, and challenges
his sentence in two respects. We reject his new-trial argument
and affirm his conviction, but reverse his sentence and remand
for resentencing before a different judge.

    In an order rejecting Mr. Gunn’s motion to correct sentencing
error, the trial judge wrote the following:

         Given the fact that Defendant committed the
    robbery in this case while on probation, it was always
    the intent of this Court that Defendant serve his prison
    sentence in this case consecutively to his VOP prison
    sentences. This Court’s intent was known to the parties,
    including Defendant personally, prior to the trial in this
    case. Because this Court imposed the sentence that it
    intended to impose, Defendant’s claim is without merit.

    Sentencing judges must be impartial and not predisposed to
a particular sentencing outcome. Cromartie v. State, 70 So. 3d
559, 564 (Fla. 2011) (invalidating sentence entered under a
judge’s stated policy of always rounding sentences up to the next
whole year). Similarly in this case, the trial judge erred by having
a predetermined, pretrial intention to sentence Mr. Gunn
consecutively. We therefore vacate Mr. Gunn’s sentence and
remand for resentencing before a different judge.

    REVERSED.

ROWE, BILBREY, and KELSEY, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender; and David A. Henson, Assistant
Public Defender, Tallahassee, for Appellant.

Ashley Moody, Attorney General; and Julian E. Markham,
Assistant Attorney General, Tallahassee, for Appellee.




                                 2